t c no united_states tax_court charles h addis and cindi addis petitioners v commissioner of internal revenue respondent docket no filed date ps claimed charitable_contribution deductions for their payments to nhf of dollar_figure in and dollar_figure in nhf in turn paid those amounts as premiums on a so-called charitable split-dollar_life_insurance policy on the life of p-w nhf was entitled to receive percent and ps’ family_trust was entitled to receive percent of the death_benefit provided by the policy nhf was not required to pay the premiums for that policy however ps reasonably expected nhf to do so because ps’ continued payments to nhf and nhf’s receipt of a death_benefit depended on nhf’s paying the premiums nhf provided ps with receipts for their payments which stated that nhf did not provide any goods or services to ps in return for the payments ps claimed charitable_contribution deductions for the entire amount of their payments to nhf -- - held no part of ps’ payments to nhf is deductible as a charitable_contribution to nhf because ps did not meet the substantiation requirements of sec_170 i r c and sec_1_170a-13 income_tax regs steven toscher and michel r stein for petitioners lorraine wu for respondent colvin judge respondent determined deficiencies in petitioners’ federal_income_tax of dollar_figure for and dollar_figure for petitioners claimed charitable_contribution deductions for their payment to the national heritage foundation nhf of dollar_figure in and dollar_figure in which nhf used to pay premiums on a life_insurance_policy for the life of petitioner cindi addis mrs addis the insurance_policy for mrs addis was a so-called charitable split-dollar_life_insurance contract under which nhf was entitled to receive percent of the death_benefit and petitioners’ family_trust was entitled to receive percent respondent disallowed petitioners’ charitable_contribution deductions for all of their payments to nhf - - the sole issue for decision is whether petitioners may deduct their payments to nhf as charitable_contributions ’ we hold that they may not unless otherwise indicated section references are to the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found a petitioners petitioners lived in bakersfield california when they filed their petition in this case charles h addis petitioner has been a farm labor contractor in the bakersfield area for the last years b petitioners’ family_trust and foundation the addis family_trust on date petitioners formed the charles h addis family_trust addis family_trust petitioners are the trustors first designee trustees and initial beneficiaries of the addis family_trust under the trust instrument petitioner’s children and mrs addis’ parents or siblings become beneficiaries of the addis family_trust upon the deaths of petitioner and mrs addis ' petitioners contend that sec_7491 requires respondent to bear the burden_of_proof on all issues in the case we need not decide petitioners’ contention because our findings and analysis do not depend on which party bears the burden_of_proof nhfe nhf is a sec_501 organization and is eligible to receive tax-deductible contributions under sec_170 the addis family_foundation on date petitioners established a fund within nhf called the addis family_foundation the purpose of the addis family_foundation is to fund christian organizations and programs and individual evangelists mrs addis paid dollar_figure to nhf to establish the addis family_foundation the life_insurance_policy on mrs addis on date petitioner wrote to dr j t houk the president of nhf stating that the addis family_trust intended to buy an insurance_policy on the life of mrs addis and would grant nhf an option to acquire an interest in that policy on date the commercial union life_insurance co of america commercial union life issued a life_insurance_policy on the life of mrs addis the life_insurance_policy or the policy to petitioner mrs addis wa sec_44 years old at that time petitioners owned the policy through the addis family_trust ’ the life_insurance_policy had a dollar_figure annual premium and an initial death_benefit of dollar_figure petitioners possess rights in the insurance_policy solely through the addis family_trust --- - the death_benefit option agreement on date petitioner as trustee of the addis family_trust and nhf entered into a death_benefit option agreement dboa relating to the life_insurance_policy on the life of mrs addis petitioner agreed to pay dollar_figure of the dollar_figure annual premium on the life_insurance_policy petitioner and nhf agreed that if nhf paid dollar_figure of the annual premium nhf would become entitled to dollar_figure of the death_benefit under that policy the dboa provides that the addis family_trust and nhf each own a separate interest in the life_insurance_policy the dboa remained in effect throughout petitioners’ payments to nhf and commercial union life around date petitioners sent a check for dollar_figure to nhf for their family_foundation petitioner’s letter to nhf stated that nhf was not required to use the payment to pay the premium on the life_insurance_policy but that petitioner expected nhf to use the dollar_figure payment to pay those premiums on date petitioners paid commercial union life their dollar_figure portion of the dollar_figure annual premium on date nhf credited dollar_figure to the addis family_foundation account simultaneously nhf debited the addis family_foundation account dollar_figure to pay nhf’s portion of the the dboa is also referred to as a charitable split--dollar life_insurance transaction -- - life_insurance_policy premium also on that day nhf paid its dollar_figure portion of the life_insurance_policy premium to commercial union life nhf sent a receipt for the contribution on behalf of the addis family_foundation which stated in accordance with irs regulations the national heritage foundation did not provide any goods or services to the donor in return for the contribution on date petitioners paid dollar_figure to nhf the payment was in form unrestricted also on that day petitioners paid commercial union life their dollar_figure portion of the life_insurance_policy premium on date nhf credited the addis family_foundation account with dollar_figure and debited the account in the same amount to pay nhf’s portion of the premium for the life_insurance_policy also on that day nhf paid its dollar_figure portion of the life_insurance_policy premium to commercial union life nhf provided petitioners with a receipt which stated that nhf provided no goods or services to petitioners in exchange for the payment petitioners would have stopped making payments to nhf if nhf had not used petitioners’ dollar_figure payments to pay the premiums for the life_insurance_policy on mrs addis rights under the commercial union life_insurance_policy a nhf’s rights the life_insurance_policy had an initial death_benefit of dollar_figure under the dboa nhf became entitled to dollar_figure of that amount when it paid the dollar_figure premium to commercial union life in nhf’s portion of the death_benefit was fixed at dollar_figure even if the total death_benefit increased under the policy under the dboa nhf was guaranteed to receive either dollar_figure when mrs addis died or the termination account or cash_surrender_value of the insurance_policy if the policy was terminated before mrs addis died nhf was guaranteed to receive the termination account value upon termination of the policy i1 e the cumulative amount of premiums_paid by nhf less the cumulative cost of insurance that nhf was charged for its share of the death_benefit b the addis family trust’s rights in petitioners’ family_trust was entitled to receive dollar_figure of the death_benefit under the dboa the addis family_trust could borrow against the life_insurance_policy only to the lawrence d cronin the president of cronin insurance services testified that petitioners’ family_trust was entitled to receive dollar_figure the initial death_benefit was dollar_figure nhf was entitled to receive dollar_figure of that amount and petitioners’ family_trust was entitled to receive the remainder the difference between dollar_figure and dollar_figure is dollar_figure - - extent that the policy’s cash_surrender_value exceeded the termination account value the policy’s cash_surrender_value did not exceed its termination account value during the years in issue under the dboa as long as the annual premium of dollar_figure was paid the addis family_trust was entitled to receive a death_benefit of dollar_figure plus any increase in the death_benefit from the initial death_benefit of dollar_figure under the dboa the addis family_trust was required to pay the premiums on the policy if the cumulative premiums were inadequate to fund nhf’s cost of insurance enactment of sec_170 in petitioners stopped making payments to nhf after nhf no longer participates in charitable split-dollar_life_insurance arrangements because of the enactment in of sec_170 f which requires charities to pay a 100-percent excise_tax on certain life_insurance premium payments a policy’s cash_surrender_value is its total gross cash_value less any surrender charges imposed by the insurer on the surrender of the policy sec_170 f was added to the code by sec_537 of the ticket to work and work incentives improvement act of publaw_106_170 113_stat_1860 generally effective for transfers after date cc petitioners’ tax returns and the notice_of_deficiency petitioners claimed deductions for charitable_contributions to nhf of dollar_figure in and dollar_figure in respondent determined in the notice_of_deficiency that petitioners are not entitled to those deductions opinion respondent contends that petitioners may not deduct any of their payments to nhf because petitioners received a benefit from nhf and that petitioners may not deduct any of their payments to nhf because petitioners did not comply with the substantiation requirement of sec_170 and sec_1_170a-13 f income_tax regs respondent contends that the contemporaneous written acknowledgment by nhf of petitioners’ payments incorrectly states that nhf provided no goods or services in exchange for petitioners’ payments and contains no description or good_faith estimate of the value of the benefits petitioners received to prevail on the charitable_contributions issue petitioners must overcome both of respondent’s arguments we will first consider respondent’s second argument a substantiation requirement under sec_170 a taxpayer may not deduct any contribution of dollar_figure or more unless he or she substantiates the contribution with a contemporaneous written acknowledgment of the contribution by the -- - donee organization that meets the requirements of sec_170 b ’ sec_170 f a the donee’s written acknowledgment must state the amount of cash and describe other_property contributed indicate whether the donee organization provided any goods or services in consideration for the contribution and provide a description and good_faith estimate of the value of any goods or services provided by the donee organization sec_170 b sec_170 f provides in part a general_rule --no deduction shall be allowed under subsection a for any contribution of dollar_figure or more unless the taxpayer substantiates the contribution by a contemporaneous written acknowledgment of the contribution by the donee organization that meets the requirements of subparagraph b b content of acknowledgment --an acknowledgment meets the requirements of this subparagraph if it includes the following information the amount of cash and a description but not value of any property other than cash contributed whether the donee organization provided any goods or services in consideration in whole or in part for any property described in clause a description and good_faith estimate of the value of any goods or services referred to in clause ii goods or services include cash property services benefits and privileges sec_1_170a-13 income_tax regs b definition of consideration under sec_1_170a-13 income_tax regs petitioners contend that they did not receive consideration for 1ie that they did not receive goods or services in exchange for their dollar_figure payments to nhf because nhf was not required to use those payments to pay the premiums on the life_insurance_policy petitioners contend that the fact that they expected nhf to invest in the life_insurance_policy was not consideration for purposes of sec_170 we disagree a donee organization provides goods or services in consideration for a taxpayer’s payment if at the time the donor makes the payment to the donee organization the taxpayer receives or expects to receive goods or services in exchange for that payment sec_1_170a-13 income_tax regs provides in consideration for a donee organization provides goods or services in consideration for a taxpayer’s payment if at the time the taxpayer makes the payment to the donee organization the taxpayer receives or expects to receive goods or services in exchange for that payment sec_1_170a-13 income_tax regs is in keeping with the traditional view that a charitable_contribution is one for which the donor has ‘ no expectation of any quid pro quo’ 490_us_680 quoting s rept 83d cong 2d sess h rept 83d cong 2d sess a44 the legislative_history defines a gift as a payment made with no expectation of a financial return commensurate with the amount_of_the_gift see also 477_us_105 the sine qua non of a charitable_contribution is a transfer of money or property without adequate_consideration nhf used petitioners’ dollar_figure payments to pay the premiums on the life_insurance_policy dollar_figure or percent of the death_benefits of which petitioners’ family_trust was entitled to receive as beneficiary petitioners point out that nhf was not required and did not promise to use their contributions to pay the premiums on the insurance_policy on the life of mrs addis however nhf provided consideration for petitioners’ payments because at the time petitioners made payments to nhf they expected to receive percent of the death_benefit under the policy petitioners expected nhf to use their dollar_figure contributions to pay nhf’s portion of the premiums on the life_insurance_policy in and sec_1_170a-13 f income_tax regs petitioners’ expectation that nhf would pay the premiums on the life_insurance_policy was reasonable because it was in nhf’s financial interest to pay premiums on petitioners’ life_insurance_policy in return for a guaranteed death_benefit of dollar_figure cc whether nhf’s receipts for petitioners’ payments comply with sec_170 and sec_1_170a-13 income_tax regs petitioners contend that nhf’s receipts comply with sec_170 and were contemporaneous written acknowledgments of their contributions they further contend that the receipts were accurate because they received no benefits in exchange for their payments to nhf petitioners’ contention fails to take into account the definition of consideration in sec_1 170a- income_tax regs as stated above under that regulation a donee organization provides goods or services in consideration for a taxpayer’s payment if at the time the taxpayer makes the payment to the donee organization the taxpayer receives or expects to receive goods or services in exchange for that payment nhf did not state in its receipts that nhf paid premiums for the insurance_policy on the life of mrs addis under which petitioners would receive percent of the death_benefits nhf failed to make a good_faith estimate of the value of those benefits as required by sec_170 f b the legislative_history accompanying the enactment of sec_170 states organizations that provide goods or services in consideration for payments from donors often do not inform their donors that all or a portion of the amount_paid by the donor may not be deductible as a charitable_contribution h rept pincite 1993_3_cb_167 congress enacted the substantiation requirements of sec_170 to require charitable organizations that receive quid pro quo contributions e payments made partly as a contribution and partly in consideration for goods or services provided to the donor by the donee organization to inform their donors that the deduction under sec_170 is limited to the amount by which the payment exceeds the value of goods or services provided by the charity id petitioners and nhf designed a scheme purporting to provide no benefits to petitioners in exchange or consideration for petitioners’ payments however petitioners received substantial benefits from nhf under the life_insurance_policy in the documents structuring this transaction petitioners and nhf avoided stating any obligation of nhf and made it appear that petitioners made an outright gift to nhf with no quid pro quo however petitioners expected and they told nhf that they expected nhf to use their contributions for both their and nhf’s benefit petitioners and nhf both had incentives to proceed under this scheme with the pot sweetened by charitable_contribution deductions it was in both parties’ interests for nhf to continue to pay the insurance premiums and for petitioners to continue to make payments to nhf nhf would be entitled to - - the dollar_figure death_benefit only if it paid the premiums for the life_insurance_policy we conclude that the nhf receipts do not comply with the substantiation requirement of sec_170 and sec_1_170a-13 income_tax regs because nhf incorrectly stated in the receipts that petitioners received no consideration for their payments d consequence of failure to comply with sec_170 sec_170 disallows a charitable_contribution_deduction in circumstances such as these where the donee organization’s contemporaneous written acknowledgment is erroneous and is not a good_faith estimate of the value of goods or services it provided and where the taxpayer unquestioningly and self-servingly uses that erroneous statement to claim a charitable_contribution larger than the one to which he or she would be entitled under sec_170 sec_1_170a-13 f 170a-1 h income_tax regs the written acknowledgments by nhf did not meet the requirements of sec_170 and sec_1_170a-13 income_tax regs thus petitioners may not deduct their contributions to nhf of dollar_figure in and dollar_figure in to reflect the foregoing decision will be entered for respondent
